PER CURIAM.
It appearing to the Court that the Florida Board of Bar Examiners has on reconsideration receded from its original position in the above matter and has accepted Mr. Cohen as qualified under Article IV, Section 22(h) of the Rules Relating to Admission to the Florida Bar, 31 F.S.A. as appears by the attached copy of a letter relative thereto, it is thereupon
ORDERED that the question is now moot and the petition in this cause he and the same is hereby dismissed.
ROBERTS, C. J., and DREW, THOR-NAL, O’CONNELL and HOBSON (retired), JJ., concur.